            Case 1:18-cv-00515-RC Document 22 Filed 12/11/18 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ELISEO LIMA LUCERO,                               :
                                                  :
       Plaintiff,                                 :       Civil Action No.:      18-0515 (RC)
                                                  :
       v.                                         :       Re Document No.:       20
                                                  :
PARKINSON CONSTRUCTION                            :
COMPANY, INC. and                                 :
NIGEL PARKINSON                                   :
                                                  :
       Defendants.                                :

                                      FINAL JUDGMENT

       Upon consideration of Plaintiff Eliseo Lima Lucero’s Notice of Acceptance of Offer of

Judgment (ECF No. 20), and Pursuant to Federal Rule of Civil Procedure 68, the Court enters

judgment in favor of Plaintiff. It is hereby ORDERED that Defendants Parkinson Construction

Company, Inc. and Nigel Parkinson are jointly and severally liable to Plaintiff for the sum of

$16,000.00 (sixteen thousand dollars). It is FURTHER ORDERED that this shall be the total

amount paid by Defendants for any liability claimed in this action, except for attorney’s fees to

be determined later by the Court. Plaintiff shall file any motion for attorney's fees on or before

January 10, 2019. See Fed R. Civ. P. 54(d)(2)(B); LCvR 54.2. Finally, it is FURTHER

ORDERED that all pending motions are denied as moot.

       THIS IS A FINAL APPEALABLE ORDER. SO ORDERED.


Dated: December 11, 2018                                           RUDOLPH CONTRERAS
                                                                   United States District Judge
